Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-20 are pending.
The prior arts submitted on July 5, 2021 and November 29, 2021 have been considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which have been placed of record in the file.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 7, 8, 14, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (10,501,015).
As per claim 1, Park et al. disclose a vehicle-to-infrastructure cooperation information processing method which includes the steps of acquiring first on-board perception data of a target vehicle; the first on-board perception data comprising data of an obstacle around the target vehicle sensed by the target vehicle (see at least figures 4; column 15, lines 35-63); generating virtual obstacle data for representing the target vehicle according to positioning data of the target vehicle; generating second on-board perception data based on the virtual obstacle data and the first on-board perception data (see at least figure 2, 3, item 220; column 10, line 63 to column 11, line 33); and fusing the second on-board perception data with roadside perception data (see column 7, line 47 to column 8, line 2) to obtain fusion data, the fusion data comprising all obstacle data in both the second on-board perception data and the roadside perception data, and obstacle data in the roadside perception data comprising obstacle data for representing the target vehicle (see at least figure 2-4, 19; column 2, lines 4-12, line 53-59; column 3, lines 37-40; column 21, line 48 to column 23, line 38).
With respect to claim 7, Park et al. disclose the step of controlling the target vehicle according to the fusion data (see at least figure 2; column 1, lines 61-67).
With respect to claims 8, 14, 15 and 20, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Claims 2-6, 9-13 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1, 7, 8, 14, 15 and 20 are rejected.  Claims 2-6, 9-13 and 16-19 are objected.
The following references are cited as being of general interest:   Tu et al. (2020/0149906), Yu et al. (2020/0409372), Tao et al. (2021/0300427), Feng (2022/0091608), Sokolov et al. (2022/0242450) and Shen et al. (2022/0252420).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
September 10, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661